Case 0:08-cr-60284-KAM Document 174 Entered on FLSD Docket 10/26/2018 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 08-60284-Cr-Marra

  UNITED STATES OF AMERICA

  v.

  KEVIN FRANKEL,
              Defendant.
  ________________________________________/


       UNITED STATES= RESPONSE TO DEFENDANT’S MOTION TO TERMINATE
                           SUPERVISED RELEASE

         Undersigned counsel hereby responds to Defendant’s Motion to Terminate Supervised

  Release, and states that it has no objection to said motion.

                                                Respectfully submitted,

                                                ARIANA FAJARDO ORSHAN
                                                UNITED STATES ATTORNEY

                                                s/Jeffrey N. Kaplan

                                                Court ID No. AXXXXXXXX
                                                Assistant United States Attorney
                                                500 East Broward Blvd, 7th Floor
                                                Fort Lauderdale, FL, 33394
                                                Tel: (954) 356-7255 Ext 3515
                                                Fax: (954) 356-7230
Case 0:08-cr-60284-KAM Document 174 Entered on FLSD Docket 10/26/2018 Page 2 of 2



                                  CERTIFICATE OF SERVICE

         I hereby certify that on October 26, 2018, the undersigned electronically filed the foregoing

  document, with the Clerk of the Court using CM/ECF and to the defendant by US Mail to:

                                             Kevin Frankel
                                             4608 Windward Cove Lane
                                             Wellington, Fl 33449

                                             s/Jeffrey N. Kaplan
                                             Jeffrey N. Kaplan
                                             Assistant United States Attorney




                                                  2
